--------------------------------------------------------------------------------

Execution Version

This PLEDGE AGREEMENT (this “Agreement”), dated as of November 13, 2018, is made
by and among SPHERE 3D CORP., a corporation organized under the laws of Ontario,
Canada (“Pledgor”), and Overland Storage, Inc., a California corporation (the
“Holder”).

RECITALS

WHEREAS, Pledgor has issued a Secured Promissory Note, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the “Note”) to Holder.

WHEREAS, it is a condition precedent to the making of the Note that Pledgor
shall have executed and delivered this Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Holder to make the loan evidenced by the Note, Pledgor hereby agrees as follows:

1.      Definitions. Except as specifically defined herein, (a) capitalized
terms used herein that are defined in the Note shall have their respective
meanings ascribed to them in the Note, and (b) unless otherwise defined in the
Note, terms that are defined in the U.C.C. are used herein as so defined. As
used in this Agreement, the following terms shall have the following meanings:

“Collateral” means, collectively, (a) the Pledged Securities and each addition,
if any, thereto and each substitution, if any, therefor, in whole or in part,
(b) the certificates representing the Pledged Securities, and (c) the dividends,
cash, instruments and other property distributed in respect of and other
proceeds of any of the foregoing.

“Event of Default” means an event or condition that constitutes an Event of
Default as defined in Section 5.1 hereof.

“Exchange Agreement” means that certain Share Exchange and Buy Out Agreement
dated on or about the date hereof by and among Pledgor, FBC Holdings S.à r.l.,
MF Ventures, LLC, and Silicon Valley Technology Partners, Inc.

“Obligations” means, collectively, all Indebtedness and other obligations now
owing or hereafter incurred by the Pledgor to the Holder pursuant to the Note
and this Agreement.

“Pledged Securities” means all of the shares of capital stock or other equity
interest of Silicon Valley Technology Partners, Inc., a Delaware corporation
(“SVTP”), whether now owned or hereafter acquired or created, and all proceeds
thereof. As of the date hereof, the existing Pledged Securities are listed on
the attached Exhibit A.

“Senior Pledge Agreement” means that certain Security and Pledge Agreement dated
on or about the date hereof by and between Pledgor and FBC Holdings S.à r.l.

2.      Grant of Security Interest. In consideration of and as security for the
full and complete payment of all of the Obligations, Pledgor hereby agrees that
the Holder shall at all times have, and hereby grants to the Holder, a security
interest in all of the Collateral. For the better protection of the Holder
hereunder, Pledgor has executed a transfer power, in the form of the attached
Exhibit B, with respect to the Pledged Securities and, concurrently herewith, is
depositing the Pledged Securities and the aforesaid transfer power with the
Holder. Pledgor authorizes the Holder at any time after the occurrence and
during the continuance of an Event of Default, to transfer the Pledged
Securities into the name of the Holder or the Holder’s nominee. Notwithstanding
any provision or inference herein or elsewhere to the contrary, the Holder shall
have no right to vote the Pledged Securities at any time unless and until an
Event of Default shall have occurred and be continuing.

3.      Representations and Warranties. Pledgor hereby represents and warrants
to the Holder as follows:

--------------------------------------------------------------------------------

3.1.      Pledgor is the legal record and beneficial owner of, and has good and
marketable title to, the Pledged Securities, and the Pledged Securities are not
subject to any pledge, lien, mortgage, hypothecation, security interest, charge,
option, warrant or other encumbrance whatsoever, nor to any agreement purporting
to grant to any third party a security interest in the property or assets of
Pledgor that would include such Pledged Securities, except (i) the security
interest created by this Agreement or otherwise securing only the Holder, (ii)
the Exchange Agreement, and (iii) the Senior Pledge Agreement.

3.2.      All of the Pledged Securities have been duly authorized and validly
issued, and are fully paid and non-assessable.

3.3.      Pledgor has full power, authority and legal right to pledge all of the
Pledged Securities pursuant to the terms of this Agreement.

3.4.      No consent, license, permit, approval or authorization, filing or
declaration with any Governmental Authority, and no consent of any other Person,
is required to be obtained by Pledgor in connection with the pledge of the
Pledged Securities hereunder, that has not been obtained or made, and is not in
full force and effect.

3.5.      The pledge, assignment and delivery of the Pledged Securities
hereunder creates a valid second priority lien on, and a second priority
perfected security interest in, the Pledged Securities and the proceeds thereof.
Other than pursuant to this Agreement and the Senior Pledge Agreement, Pledgor
has not granted any other liens on, or security interests in, the Pledged
Securities.

3.6.      The Pledged Securities constitute one hundred percent (100%) of the
outstanding capital stock or other equity interest of SVTP owned by Pledgor.

3.7.      Pledgor fully anticipates that the Obligations will be repaid without
the necessity of selling the Pledged Securities.

3.8.      Pledgor has received consideration that is the reasonably equivalent
value of the obligations and liabilities that Pledgor has incurred to the
Holder. Pledgor is not insolvent, as defined in any applicable state or federal
statute, nor will Pledgor be rendered insolvent by the execution and delivery of
this Agreement to the Holder or any other documents executed and delivered to
the Holder in connection herewith. Pledgor is not engaged or about to engage in
any business or transaction for which the assets retained by Pledgor are or will
be an unreasonably small amount of capital, taking into consideration the
obligations to the Holder incurred hereunder. Pledgor does not intend to, nor
does it believe that it will, incur debts beyond Pledgor’s ability to pay such
debts as they mature.

3.9.      If the Pledged Securities are “restricted securities” within the
meaning of Rule 144, or any amendment thereof, promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), as determined by counsel for
Pledgor, Pledgor further represents and warrants that Pledgor does not have a
short position in or any put or other option to dispose of any securities of the
same class as the Pledged Securities or any other securities convertible into
securities of such class.

4.      Additional Covenants of Pledgor.

4.1.      Pledgor covenants and agrees to defend the right, title and security
interest of the Holder in and to the Pledged Securities and the proceeds
thereof, and to maintain and preserve the lien and security interest provided
for by this Agreement against the claim and demands of all Persons, so long as
this Agreement shall remain in effect.

4.2.      Pledgor covenants and agrees not to sell, assign, transfer, exchange
or otherwise dispose of, or grant any option with respect to, or create, incur
or permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any of the Pledged
Securities, or any interest therein, or any proceeds thereof, except for (i) the
lien and security interest provided for by this Agreement and any security
agreement securing only the Holder, (ii) the Exchange Agreement, and (iii) the
Senior Pledge Agreement.

2

--------------------------------------------------------------------------------

4.3.      Pledgor covenants and agrees (a) to cooperate, in good faith, with the
Holder and to do or cause to be done all such other acts as may be necessary to
enforce the rights of the Holder under this Agreement, (b) not to take any
action, or to fail to take any action that would be adverse to the interest of
the Holder in the Collateral and hereunder, and (c) to make any sale or sales of
any portion or all of the Pledged Securities valid and binding and in compliance
with any and all applicable laws, regulations, orders, writs, injunctions,
decrees or awards of any and all courts, arbitrators or governmental
instrumentalities, domestic or foreign, having jurisdiction over any such sale
or sales at Pledgor’s expense.

5.      Events of Default and Remedies.

5.1.      The occurrence of an Event of Default, as defined in the Note, shall
constitute an Event of Default.

5.2.      The Holder shall at all times have the rights and remedies of a
secured party under the U.C.C. and the Consolidated Laws of New York as in
effect from time to time, in addition to the rights and remedies of a secured
party provided elsewhere within this Agreement or the Note, or otherwise
provided in law or equity.

5.3.      Upon the occurrence and during the continuance of an Event of Default
hereunder, the Holder, in its discretion, may sell, assign, transfer and deliver
any of the Collateral, at any time, or from time to time. No prior notice need
be given to Pledgor or to any other Person in the case of any sale of Collateral
that the Holder determines to be declining speedily in value or that is
customarily sold in any securities exchange, over-the-counter market or other
recognized market, but in any other case the Holder shall give Pledgor no fewer
than ten days prior notice of either the time and place of any public sale of
the Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Pledgor waives advertisement of any such sale
and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
the Holder may purchase the Collateral, or any part thereof, free from any right
of redemption, all of which rights Pledgor hereby waives and releases. After
deducting all expenses, and after paying all claims, if any, secured by liens
having precedence over this Agreement, the Holder may apply the net proceeds of
each such sale to or toward the payment of the Obligations, whether or not then
due, in such order and by such division as the Holder in its sole discretion may
deem advisable. Any excess, to the extent permitted by law, shall be paid to
Pledgor, and the obligors on the Obligations shall remain liable for any
deficiency. In addition, the Holder shall at all times have the right to obtain
new appraisals of Pledgor or the Collateral, the cost of which shall be paid by
Pledgor.

6.      Power of Attorney. Pledgor hereby authorizes and empowers the Holder to
make, constitute and appoint any officer or agent of the Holder as the Holder
may select, in its exclusive discretion, as Pledgor’s true and lawful
attorney-in-fact, with the power to endorse Pledgor’s name on all applications,
documents, papers and instruments necessary for the Holder to take actions with
respect to the Collateral after the occurrence and during the continuance of an
Event of Default, including, without limitation, actions necessary for the
Holder to assign, pledge, convey or otherwise transfer title in or dispose of
the Collateral to any Person or Persons. Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney shall be irrevocable for the life of this Agreement.

7.      Costs and Expenses. If Pledgor fails to comply with any of its
obligations hereunder, the Holder may do so in the name of Pledgor or in the
name of the Holder but at Pledgor’s expense, and Pledgor hereby agrees to
reimburse the Holder in full for all expenses, including reasonable attorneys’
fees, incurred by the Holder in enforcing its security interest in the
Collateral.

8.      Maximum Liability of Pledgor and Rights of Contribution. It is the
desire and intent of Pledgor and the Holder that this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If and to the
extent that the obligations of Pledgor under this Agreement would, in the
absence of this sentence, be adjudicated to be invalid or unenforceable because
of any applicable state or federal law relating to fraudulent conveyances or
transfers, then anything in this Agreement or the Note to the contrary
notwithstanding, in no event shall the amount of the Obligations secured by this
Agreement by Pledgor exceed the maximum amount that (after giving effect to the
incurring of the obligations hereunder) would not render the rights to payment
of the Holder hereunder void, voidable or avoidable under any applicable
fraudulent transfer law. Pledgor hereby agrees that, in connection with the
payments made hereunder, Pledgor shall have a right of contribution from the
other Borrower, in accordance with applicable law. Such contribution rights
shall be waived until such time as the Obligations have been irrevocably paid in
full, and Pledgor shall not exercise any such contribution rights until the
Obligations have been irrevocably paid in full.

3

--------------------------------------------------------------------------------

9.      Notice. All notices, requests, demands and other communications provided
for hereunder shall be in writing and mailed or delivered to the addresses set
out on the signature pages of the Note. All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered (if received during a Business Date, such Business
Day, otherwise the following Business Day), or two Business Days after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile or electronic communication, in
each case with telephonic confirmation of receipt. All notices hereunder shall
not be effective until received.

10.      No Waiver or Course of Dealing. No course of dealing between Pledgor
and the Holder, nor any failure to exercise, nor any delay in exercising, on the
part of the Holder, any right, power or privilege hereunder or under the Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

11.      Remedies Cumulative. Each right, power or privilege specified or
referred to in this Agreement is in addition to any other rights, powers and
privileges that the Holder may have or acquire by operation of law, by other
contract or otherwise. Each right, power or privilege may be exercised by the
Holder either independently or concurrently with other rights, powers and
privileges and as often and in such order as the Holder may deem expedient. All
of the rights and remedies of the Holder with respect to the Collateral, whether
established hereby or by the Note, or by any other agreements or by law shall be
cumulative and may be executed singularly or concurrently.

12.      Severability. The provisions of this Agreement are severable, and, if
any clause or provision shall be held invalid and unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction.

13.      Modifications. This Agreement may be amended or modified only by a
writing signed by Pledgor and the Holder. No waiver or consent granted by the
Holder in respect of this Agreement shall be binding upon the Holder unless
specifically granted in writing, which writing shall be strictly construed.

14.      Assignment and Successors. This Agreement shall not be assigned by
Pledgor without the prior written consent of the Holder. This Agreement shall be
binding upon Pledgor and the successors and permitted assigns of Pledgor, and
shall inure to the benefit of and be enforceable and exercisable by the Holder
and its respective successors and assigns. Any attempted assignment or transfer
without the prior written consent of the Holder shall be null and void.

15.      Termination. At such time as the Obligations (other than inchoate
indemnity obligations) shall have been unconditionally paid in full and the Note
terminated and not replaced by any other credit facility with the Holder, this
Agreement shall automatically terminate. Upon written request of Pledgor, the
Holder shall promptly execute and deliver to Pledgor appropriate releases with
respect to the Collateral and return all of the Pledged Securities to Pledgor
and shall authorize Pledgor and its designees to file such terminations as
Pledgor may reasonably request. Pledgor will indemnify the Holder in all
respects for all costs incurred by the Holder in connection with such
termination.

16.      Entire Agreement. This Agreement integrates all of the terms and
conditions with respect to the Collateral and supersedes all oral
representations and negotiations and prior writings, if any, with respect to the
subject matter hereof. If any conflict or inconsistency exists between this
Agreement and the Note, the Note shall govern.

4

--------------------------------------------------------------------------------

17.      Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

18.      Subordination. Notwithstanding anything to the contrary herein, Holder
subordinates to FBC HOLDINGS S.À R.L., a société à responsabilité limitée
incorporated under the laws of Luxembourg with R.C.S. number B.142.133, its
successors and assigns (“Bank”), any security interest or lien that Holder may
have in the Collateral. Notwithstanding the respective dates of attachment or
perfection of the security interests of Holder and the security interests of
Bank, all now existing and hereafter arising security interests of Bank in the
Collateral shall at all times be senior to the security interests of Holder in
the Collateral. Holder hereby acknowledges, agrees and covenants that Holder
shall not contest, challenge or dispute the validity, attachment, perfection,
priority or enforceability of Bank’s security interest in the Collateral and (b)
acknowledges and agrees that the provisions of this Agreement will apply fully
and unconditionally even in the event that Bank’s security interest in the
Collateral (or any portion thereof) shall be unperfected. Notwithstanding
anything herein to the contrary, prior to the termination of the Exchange
Agreement and the Senior Pledge Agreement, the requirements of this Agreement to
deliver Collateral and any certificates, instruments or documents in relation
thereto to Holder shall be deemed satisfied by delivery of such Collateral and
such certificates, instruments or documents in relation thereto to Bank.

19.      Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE. The Pledgor hereby
irrevocably and unconditionally (i) submits to the exclusive jurisdiction and
venue of the state and federal courts located in Delaware, and any appellate
court from any thereof in any action or proceeding arising out of or relating to
this Agreement and (ii) waive to the fullest extent permitted by applicable law
the defense of an inconvenient forum in connection therewith. Pledgor hereby
irrevocably appoints HVE Inc., a Delaware corporation (the “Process Agent”),
with an office at HVE Inc., 100 Executive Ct., Suite 2, Waxahachie, TX 75165 as
its agent to receive on behalf of the Pledgor and its property service of copies
of the summons and complaints and any other process which may be served in any
such action or proceeding. The Pledgor agrees that the Holder may disclose to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations of all or part of the Obligations any and
all information in the Holder’s possession concerning the Pledgor and this
Agreement. All notices and other communications to the Pledgor under this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail to the Pledgor at the address specified herein or at such other
address(es) in the United States as may be specified by the Pledgor in a written
notice delivered to the Holder at such office as the Holder may designate for
such purpose from time to time in a written notice to the Pledgor.

20.      WAIVER OF JURY TRIAL; FINAL AGREEMENT. EACH OF THE PLEDGOR AND THE
HOLDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OBLIGATIONS
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.

5

--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

 

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized representatives as of the date first written above.

SPHERE 3D CORP. as Pledgor

By: /s/ Peter Tassiopoulos                                          
       Name: Peter Tassiopoulos
       Title: President

Acknowledged and agreed:

OVERLAND STORAGE, INC. as Holder

By: /s/ Eric Kelly                                                   
       Name: Eric Kelly
       Title: Chief Executive Officer

[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

PLEDGED SECURITIES

Entity Jurisdiction of Subsidiary Number of Shares Certificate       Number    
    Silicon Valley Technology Partners, Inc.

Delaware

1,879,669 shares of Series A Preferred Stock of SVTP

PS A-1

Exhibit A

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF STOCK TRANSFER POWER

FOR VALUE RECEIVED, SPHERE 3D CORP., a corporation organized under the laws of
Ontario, Canada, hereby sells, assigns and transfers unto ______________________
(1,879,669) Shares of the Series A Preferred Stock of SILICON VALLEY TECHNOLOGY
PARTNERS, INC., a Delaware corporation, standing in its name on the books of
said corporation and represented by Certificate No. PS A-1, herewith and does
hereby irrevocably constitute and appoint ________________ attorney to transfer
the said stock on the books of the within named corporation with full power of
substitution in the premises.

  SPHERE 3D CORP.         Date: ______________ By: _______________________  
       Name:          Title:

Exhibit B

--------------------------------------------------------------------------------